Title: To George Washington from Andrew Parks, 1 April 1796
From: Parks, Andrew
To: Washington, George


        
          Sir
          Fredericksburg [Va.] 1st April 1796
        
        Although entirely unknown to you, circumstances relative to your Niece Miss Harriot Washington and myself, makes it necessary for me to trouble you with a Letter, and to give you intimation of what has occur’d between us; I have made my addresses to her and she has refer’d me to You, whose consent I am to acquire, or her objections to a Union with me are I am assur’d insuperable, having therefore no hope of possessing her, unless I should be so fortunate as to obtain your assent, and as my happiness measurably depends upon your determination, I shall endeavour by stating to you my situation and prospects in Life, to merit and induce your approbation, Yet they are such as I fear will not much conduce to your favourable decission; I have lived in Fredksburg for more than three Years, my connexions generally reside in Baltimore, and are mostly rich, I am engaged here in the Mercantile Business and concern’d therein with my Brother in Law Mr McElderry of Balte, my fortune at present does not much exceed three thousand pounds, but with industry and economy I have every expectation of rapidly improving my condition in that respect; to enter into a detail of my family I suppose would be unnecessary, however I shall be in Balte a

few weeks hence, and if in the interim you should propose no objection to me I will take the liberty of writing to you again and give you a more particular acct of myself and friends, when it is probable my pecuniary situation may be meliorated. The inclosed Letter from Mrs Lewis, who I solicited to write and say something to you concerning me—I am Sir with infinite respect Yr most Obt Humbe Sert
        
          Andrew Parks
        
      